Citation Nr: 9903172	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty as a New Philippine Scout from 
April 1946 to April 1947.

In a March 1993 decision, the Board of Veterans' Appeals 
(Board) determined that the claim of the appellant, the 
veteran's surviving spouse, for entitlement to service 
connection for the cause of the veteran's death was not well 
grounded.  Her request for reconsideration of the Board's 
decision was denied in June 1993, and in a May 1994 decision 
the United States Court of Veterans Appeals (Court) affirmed 
the Board's denial of the claim of entitlement to service 
connection for the cause of the veteran's death.

In September 1996 the appellant again claimed entitlement to 
service connection for the cause of the veteran's death, and 
in a June 1997 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The 
appellant has perfected an appeal of that decision.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
the cause of the veteran's death in March 1993, and that 
decision was affirmed by the Court in May 1994.  The Board's 
March 1993 decision is a final decision.

2.  The evidence submitted subsequent to the March 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, but it is not 
material because it does not bear directly and substantially 
on whether the veteran's death is related to service or a 
service-connected disease or injury.


CONCLUSION OF LAW

The March 1993 Board decision denying entitlement to service 
connection for the cause of the veteran's death is final, new 
and material evidence has not been submitted, and the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1992), 38 C.F.R. §§ 3.156, 
20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in July 1946 
he received treatment for nasopharyngitis, and in September 
1946 he received treatment for compound, commuted fractures 
of the left tibia and fibula and lacerations on the scalp and 
legs that were incurred in a motor vehicle accident.  In 
November 1946 the fractures were shown to be in good 
position, and no relevant defects were noted during his 
separation examination in March 1947.  The service medical 
records make no reference to any complaints or clinical 
findings pertaining to cancer, the liver, or the colon.

In a July 1957 rating decision the RO granted service 
connection for the residuals of fracture of the left tibia 
and fibula and assigned a 10 percent rating for the disorder.  
The RO also granted service connection for the residuals of a 
left thigh wound, with a 10 percent rating assigned, and 
scars on the head and lumbar region, rated as noncompensable.  
The ratings were based on the results of a May 1957 VA 
medical examination that documented the residual injury to 
the skin and muscle groups.  The combined 20 percent rating 
remained in effect from March 1957 until the veteran's death 
in September 1990.

In conjunction with numerous claims for increased ratings and 
service connection for additional disorders, the veteran 
submitted VA and private medical records documenting 
examinations of the left leg, that he underwent a 
pyelolithotomy in January 1980, that he had pulmonary 
tuberculosis and kidney disease, and that he had hypertension 
as the result of kidney disease.  The death certificate shows 
that he died in September 1990, and that the immediate cause 
of death was cardiopulmonary arrest secondary to metastatic 
cancer of the liver and probably the colon.  Severe anemia 
was shown as an underlying cause.

In September 1990 the appellant initially claimed entitlement 
to service connection for the cause of the veteran's death.  
In numerous statements she asserted that the veteran's 
service connected disorders contributed materially to cause 
his death.  In July 1991 the RO denied service connection for 
the cause of the veteran's death on the basis that no medical 
evidence related his death to service or a service-connected 
disease or injury.  This decision was upheld by the Board in 
March 1993, and affirmed by the Court in September 1994.

In September 1996 the appellant again claimed service 
connection for the cause of the veteran's death.  She was 
informed that new and material evidence had to be presented 
in order to consider her claim.  In January 1997 she 
submitted an extract of a June 1986 operative report 
indicating that the veteran underwent a nephrectomy on the 
right due to hydronephrosis and pyonephrosis with 
nephrolithiasis.  In statements submitted in January, July, 
and September 1997 she also claimed that, due to his wartime 
injuries, the veteran's health was so impaired that it caused 
his death.  In September 1997 she submitted a duplicate copy 
of a March 1988 medical report pertaining to an examination 
of the veteran's left knee, the original of which was of 
record prior to the Board's March 1993 decision.  She also 
submitted a September 1997 medical report showing that the 
veteran received treatment during his lifetime for chronic, 
recurrent pain resulting from the left leg injury.

II.  Law and Regulation

When the Board disallows a claim, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.  If 
new and material evidence is presented with respect to a 
claim that has been denied, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
38 C.F.R. § 20.1105.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  In determining if new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible and all of the evidence received since the last 
final disallowance shall be considered.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has not been submitted 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death.  Service connection for the 
cause of the veteran's death was denied by the Board in March 
1993 on the basis that there was no competent evidence of 
record relating the cause of the veteran's death to service, 
or to a service connected disease or injury.  38 C.F.R. 
§ 3.312.

The extract of the June 1986 operative report and the March 
1988 and September 1997 medical reports are essentially 
duplicative of evidence of record prior to the Board's March 
1993 decision, and provide no new evidence pertaining to the 
veteran's disabilities or the cause of his death.  The 
appellant's January, July, and September 1997 statements are 
new, in that the basis of her claim that the veteran's death 
was related to service had not been previously explained, but 
the statements are not probative because the appellant is not 
competent to provide evidence of the etiology of a medical 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  For 
these reasons the Board has determined that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death, and the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


